Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 1

Dated as of September 20, 2010

to

CREDIT AGREEMENT

Dated as of February 8, 2010

THIS AMENDMENT NO. 1 (“Amendment”) is made as of September 20, 2010 by and among
Encore Capital Group, Inc. (the “Borrower”), the financial institutions listed
on the signature pages hereof (the “Lenders”) and JPMorgan Chase Bank, N.A.
(“JPMorgan”), as Collateral Agent (the “Collateral Agent”) and as Administrative
Agent (the “Administrative Agent” and, together with the Collateral Agent, the
“Agents”), under that certain Credit Agreement dated as of February 8, 2010 by
and among the Borrower, the Lenders and the Administrative Agent (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings given to them in the Credit Agreement.

WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent agree to certain amendments and waivers with respect to the Credit
Agreement, including the addition of the Collateral Agent as a party to the
Credit Agreement;

WHEREAS, the Lenders party hereto and the Administrative Agent have agreed to
such amendments and waivers on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrower, the
Lenders party hereto and the Agents have agreed to enter into this Amendment.

1. Amendments to Credit Agreement. Effective as of the date of satisfaction of
the conditions precedent set forth in Section 2 below, the Credit Agreement is
amended as follows:

(a) In addition to acting as Administrative Agent, JPMorgan is appointed and
authorized to act as Collateral Agent under the Credit Agreement and the other
Loan Documents as further described in the following amendments.

(b) Section 1.1 of the Credit Agreement is hereby amended to:

(i) delete the definition of “Holders of Secured Obligations” therefrom;

(ii) add the following definitions in their appropriate alphabetical order
therein:

“ “Agents” means the Administrative Agent and the Collateral Agent.”



--------------------------------------------------------------------------------

“ “Amendment No. 1” means the Amendment No. 1 to this Agreement, dated as of
September 20, 2010, by and among the Borrower, the Lenders party thereto and the
Agents.”

“ “Amendment No. 1 Effective Date” means September 20, 2010.”

“ “Collateral Agent” means JPMorgan Chase Bank, N.A. in its capacity as
Collateral Agent for the Secured Parties and any successor Collateral Agent
appointed pursuant to the terms of the Intercreditor Agreement.”

“ “Holders of Prudential Note Obligations” means the holders of the Prudential
Note Obligations from time to time and shall include their respective
successors, transferees and assigns.”

“ “Holders of Obligations” means the holders of the Obligations from time to
time and shall refer to (i) each Lender in respect of its Loans, (ii) the LC
Issuer in respect of Reimbursement Obligations, (iii) the Administrative Agent,
the Lenders and the LC Issuer in respect of all other present and future
obligations and liabilities of the Borrower or any of its Domestic Subsidiaries
of every type and description arising under or in connection with this Agreement
or any other Loan Document, (iv) each Lender (or affiliate thereof), in respect
of all Rate Management Obligations and Banking Services Obligations of the
Borrower or any of its Subsidiaries to such Lender (or such affiliate) as
exchange party or counterparty under any Rate Management Transaction or in
connection with any Banking Services Agreements, as applicable, and (v) their
respective successors, transferees and assigns.

“ “Intercreditor Agreement” means an Intercreditor Agreement, dated as of
September 20, 2010, by and among the Administrative Agent, the Collateral Agent
and the Holders of Prudential Note Obligations, as the same may be amended,
restated, supplemented or otherwise modified from time to time.”

“ “Officer’s Certificate” means a certificate of an Authorized Officer or of any
other officer of the Borrower whose responsibilities extend to the subject
matter of such certificate.”

“ “Permitted Foreign Subsidiary Investments/Loans” means (i) Investments by any
Credit Party in any Foreign Subsidiary and (ii) Indebtedness arising from
intercompany loans and advances made by any Credit Party to any Foreign
Subsidiary, provided, that (x) the purpose of such Investment or Indebtedness is
the acquisition of receivables owed by a Person subject to bankruptcy or similar
proceedings, and (y) the amount of such Investments and Loans, in the aggregate
and on a combined basis, shall not exceed at any time ten percent (10%) of
Consolidated Tangible Net Worth.”

“ “Permitted Foreign Subsidiary Non-Recourse Indebtedness” means Indebtedness of
Foreign Subsidiaries, provided that (a) no Default exists at the time of or
immediately after giving effect to the incurrence of such Indebtedness, (b) such
Indebtedness is non-recourse at all times to the Borrower, the Guarantors and
the Domestic Subsidiaries, (c) such Indebtedness does not benefit at any time
from any direct or indirect guaranties or other credit support from the

 

2



--------------------------------------------------------------------------------

Borrower, any Guarantor or any Domestic Subsidiary, and (d) the total principal
amount outstanding of such Indebtedness does not exceed (i) 20% of Consolidated
Tangible Net Worth at any time prior to the first anniversary of the Amendment
No. 1 Effective Date, (ii) 30% of Consolidated Tangible Net Worth at any time on
and after the first anniversary of the Amendment No. 1 Effective Date and prior
to the second anniversary of the Amendment No. 1 Effective Date, or (iii) 40% of
Consolidated Tangible Net Worth at any time on and after the second anniversary
of the Amendment No. 1 Effective Date.”

“ “Principal Credit Facility” means any loan agreement, credit agreement, note
purchase agreement, indenture or similar document under which credit facilities
in the aggregate original principal or commitment amount of at least $10,000,000
are provided for.”

“ “Prudential Financing” means (i) that certain issuance of Indebtedness of the
Borrower in an aggregate principal amount of $50,000,000, pursuant to the
Prudential Senior Secured Note Agreement, evidenced by the Prudential Senior
Secured Notes, together with the Indebtedness under the guaranties in respect
thereof, secured on a pari passu basis with the Obligations pursuant to the
Intercreditor Agreement, with a maturity date of September 17, 2017 and with the
same (or no more onerous) terms relating to amortization and other scheduled
principal payments as in effect on the Amendment No. 1 Effective Date and
(ii) any other issuances of Indebtedness of the Borrower from time to time
pursuant to the Prudential Senior Secured Note Agreement, evidenced by the
Prudential Senior Secured Notes, together with the Indebtedness under the
guaranties in respect thereof, secured on a pari passu basis with the
Obligations pursuant to the Intercreditor Agreement, with a maturity date that
is no earlier than September 17, 2017, with the same (or no more onerous) terms
relating to amortization and other scheduled principal payments as the
Indebtedness described in the preceding clause (i), and in an aggregate
outstanding principal amount not to exceed $25,000,000; provided, however, that
in each case, at the time of issuance or incurrence of such Indebtedness and
after giving effect thereto: (i) no Default or Event of Default has occurred and
is continuing, (ii) the Borrower and its Subsidiaries are, and will be after
giving effect (including pro forma effect) thereto, in compliance with the
covenants contained in Sections 6.21, 6.22, 6.23 and 6.30, and (iii) the
Borrower shall have delivered to the Administrative Agent a certificate,
executed by an Authorized Officer, certifying as to the requirements of the
preceding clauses (i) and (ii).”

“ “Prudential Note Obligations” means the Prudential Senior Secured Notes and
other obligations of the Borrower and the Guarantors under the Prudential
Financing, secured on a pari passu basis with the Obligations pursuant to the
Intercreditor Agreement.”

“ “Prudential Senior Secured Note Agreement” means that certain Senior Secured
Note Purchase Agreement, dated as of September 20, 2010, by and between the
Borrower, on the one hand, and the purchasers named therein, on the other hand,
as it may be amended, restated, supplemented or otherwise modified from time to
time.”

 

3



--------------------------------------------------------------------------------

“ “Prudential Senior Secured Notes” means (i) the 7.75% Senior Secured Notes due
2017 issued by the Borrower pursuant to the terms of the Prudential Senior
Secured Note Agreement in connection with a Prudential Financing described in
clause (i) of the definition thereof, and (ii) any additional notes issued
pursuant to the Prudential Senior Secured Note Agreement in connection with a
Prudential Financing described in clause (ii) of the definition thereof, in each
case as they may be amended, restated, supplemented or otherwise modified from
time to time.”

“ “Ratable Share” means, at any time, the aggregate principal amount of Loans
outstanding at such time as a percentage of the sum of (x) the aggregate
principal amount of Loans outstanding at such time plus (y) the aggregate
principal amount outstanding in respect of the Prudential Senior Secured Notes.”

“ “Secured Parties” means the Holders of Obligations and the Holders of
Prudential Note Obligations, if any.”

(iii) amend and restate the definitions of “Aggregate Revolving Loan
Commitment”, “Borrowing Base”, “Change of Control”, “Collateral”, “Net Cash
Proceeds”, “Pledge and Security Agreement” and “Revolving Loan Commitment” set
forth therein in their entirety as follows:

“ “Aggregate Revolving Loan Commitment” means the aggregate of the Revolving
Loan Commitments of all the Lenders, as may be increased or reduced from time to
time pursuant to the terms hereof. The Aggregate Revolving Loan Commitment as of
the Amendment No. 1 Effective Date is Three Hundred Sixty Million Five Hundred
Thousand and 00/100 Dollars ($360,500,000).”

“ “Borrowing Base” means, as of any date of calculation, an amount, as set forth
on the most current Borrowing Base Certificate delivered to the Administrative
Agent on or prior to such date, equal to (i) the lesser of (1) (x) 30% of
Estimated Remaining Collections (exclusive of any Receivables in any Receivables
Portfolio that are not Eligible Receivables) as of the last day of the month for
which such Borrowing Base Certificate was provided minus (y) to the extent the
Borrowing Base is being calculated on or after June 19, 2010 and so long as the
Existing Unsecured Notes are outstanding, the aggregate outstanding principal
amount of the Existing Unsecured Notes plus (z) the aggregate amount of
unrestricted and unencumbered cash and Cash Equivalent Investments (not to
exceed the amount computed under the preceding clause (y)) maintained by the
Borrower or any of its Subsidiaries as of the last day of the month for which
such Borrowing Base Certificate was provided and (2) the product of the net book
value of all Receivables Portfolios acquired by any Credit Party on or after
January 1, 2005 multiplied by 95%, minus (ii) the aggregate principal amount
outstanding in respect of the Prudential Senior Secured Notes.”

“ “Change of Control” means: (i) the acquisition by any Person, or two or more
Persons acting in concert (other than Red Mountain Capital Partners LLC, JCF FPK
I LP or any affiliate thereof), of beneficial ownership (within the meaning of
Rule 13d-3 of the Securities and Exchange Commission of the United States (the
“SEC”) under the Securities Exchange Act of 1934) of 30% or more of the
outstanding shares of voting stock of the Borrower; (ii) other than pursuant to
a

 

4



--------------------------------------------------------------------------------

transaction permitted hereunder, the Borrower shall cease to own, directly or
indirectly and free and clear of all Liens or other encumbrances, all of the
outstanding shares of voting stock of the Guarantors on a fully diluted basis;
(iii) the majority of the Board of Directors of the Borrower fails to consist of
Continuing Directors; or (iv) the acquisition by Red Mountain Capital Partners
LLC, JCF FPK I LP and/or any affiliate of either of them and/or any other
Persons acting in concert with any of the foregoing Persons described in this
clause (iv) of beneficial ownership (within the meaning of Rule 13d-3 of the SEC
under the Exchange Act) of greater than 50% of the outstanding shares of voting
stock of the Borrower. No Permitted Restructuring shall constitute a Change of
Control.”

“ “Collateral” means all Property and interests in Property now owned or
hereafter acquired by the Borrower or any of its Subsidiaries in or upon which a
security interest, lien or mortgage is granted (or is required to be granted
pursuant to the terms hereof) in favor of the Collateral Agent pursuant to the
Collateral Documents, on behalf of itself and the Secured Parties, to secure the
Secured Obligations.”

“ “Net Cash Proceeds” means, with respect to any sale or other disposition of
Property of the Borrower or any Subsidiary by any Person, cash (freely
convertible into Dollars) received by such Person or any Subsidiary of such
Person from such disposition of Property (including cash received as
consideration for the assumption or incurrence of liabilities incurred in
connection with or in anticipation of such disposition of Property), or
conversion to cash of non-cash proceeds (whether principal or interest, release
of escrow arrangements or otherwise) received from any such disposition of
Property, in each case after (i) provision for all income or other taxes
measured by or resulting from such disposition of Property, (ii) cash payment of
all reasonable brokerage commissions and other fees and expenses related to such
disposition of Property, and (iii) taking into account all amounts in cash used
to repay Indebtedness secured by a Lien on any Property disposed of in such
disposition of Property.”

“ “Pledge and Security Agreement” means that certain Amended and Restated Pledge
and Security Agreement, dated as of September 20, 2010, by and between the
Credit Parties and the Collateral Agent for the benefit of the Secured Parties,
as the same may be amended, restated, supplemented, or otherwise modified from
time to time.”

“ “Revolving Loan Commitment” means, for each Lender, including without
limitation, each LC Issuer, such Lender’s obligation to make Revolving Loans to,
and participate in Facility LCs issued upon the application of, the Borrower in
an aggregate amount not exceeding the amount set forth for such Lender on the
Commitment Schedule or in any Assignment Agreement delivered pursuant to
Section 12.3, as such amount may be reduced pursuant to Section 2.2(b) or
otherwise modified from time to time pursuant to the terms hereof.”;

(iv) amend the definition of “Collateral Documents” set forth therein by
deleting the reference to “Administrative Agent” in the last line thereof and
substituting “Collateral Agent, on behalf of itself and the Secured Parties, to
secure the Secured Obligations” therefor;

 

5



--------------------------------------------------------------------------------

(v) amend the definitions of “Eligible Receivables” and “Intellectual Property
Security Agreements” set forth therein by (i) deleting the references to
“Holders of Secured Obligations” in each such definition and substituting
“Secured Parties” therefor and (ii) deleting the references to “Administrative
Agent” in each such definition and substituting “Collateral Agent” therefor,
provided, however, that the first reference to the “Administrative Agent” in
clause (g) of the definition of “Eligible Receivables” shall not be deleted or
replaced;

(vi) amend the definition of “Loan Documents” set forth therein by adding the
phrase “, the Intercreditor Agreement” immediately following the reference
therein to “the Guaranty Agreement”;

(vii) amend the definition of “Material Adverse Effect” set forth therein by
adding the phrase “, the Collateral Agent” immediately following the reference
to “the Administrative Agent” in clause (iii) thereof;

(viii) amend the definition of “Permitted Indebtedness” set forth therein by
deleting the reference to “Section 6.14.13” therein and substituting “Section
6.14.15” therefor;

(ix) amend the definition of “Restricted Payment” set forth therein to (x) add
the phrase “or any of its Subsidiaries” immediately following the reference to
“the Borrower” in clause (i) thereof, and (y) add “, the Prudential Note
Obligations” immediately following “the Obligations” in clause (iii) thereof;
and

(x) amend the definition of “Secured Obligations” set forth therein by
(i) deleting the “and” at the end of clause (ii) thereof and substituting “,”
therefor, and (ii) adding at the end of such definition “and (iv) the Prudential
Note Obligations”.

(c) Section 2.2 of the Credit Agreement is hereby amended to amend and restate
clauses (a) and (b) thereof in their entirety as follows:

“(a) Any outstanding Revolving Loans shall be paid in full by the Borrower on
the Revolving Loan Termination Date and all other unpaid Obligations shall be
paid in full by the Borrower on the later of the date when due or the Revolving
Loan Termination Date. In addition, if at any time the Aggregate Outstanding
Revolving Credit Exposure hereunder exceeds the Adjusted Available Aggregate
Revolving Loan Commitment, the Borrower shall promptly (i) make a mandatory
prepayment of the Loans in an amount equal to such excess (or, if such excess
exceeds $10,000,000, the Ratable Share of such excess), and (ii) if such excess
(or if the excess is greater than $10,000,000, the Ratable Share of such excess)
is greater than the outstanding principal amount of the Revolving Loans, cash
collateralize the outstanding LC Obligations by depositing funds in the Facility
LC Collateral Account, in an aggregate amount equal to the remaining excess (or,
if the excess is greater than $10,000,000, the Ratable Share of the remaining
excess). Notwithstanding the termination of the Revolving Loan Commitments under
this Agreement on the Revolving Loan Termination Date, until all of the
Obligations (other than contingent indemnity obligations) shall have been fully
paid and satisfied and all financing arrangements among the Borrower and the
Lenders hereunder and under the other Loan Documents shall have been terminated,
all of the rights and remedies under this Agreement and the other Loan Documents
shall survive.

(b) Disposition of Assets. Within 2 Business Days after the consummation of any
sale or other disposition of Property (including the sale or other disposition
of Receivables) by the Borrower or any Subsidiary if the aggregate fair market
value of the consideration received by the

 

6



--------------------------------------------------------------------------------

Borrower or its Subsidiaries for such sale or other disposition, together with
the aggregate fair market value of the consideration received by the Borrower or
its Subsidiaries for all other such sales or other dispositions consummated
during the period of twelve consecutive months immediately preceding the
consummation of such sale or other disposition, exceeds $25,000,000, the
Borrower shall deliver an Officer’s Certificate to the Administrative Agent and
the Lenders (notifying the Administrative Agent and the Lenders thereof and
certifying the amount of Net Cash Proceeds received from such sales or other
dispositions during such period). Unless within 5 Business Days after receipt of
such Officer’s Certificate the Administrative Agent, on behalf of the Required
Lenders, shall have notified the Borrower of the Required Lenders’ election to
forego prepayment, then on the date that is 7 Business Days after the date on
which the Borrower shall have delivered such Officer’s Certificate to the
Administrative Agent and the Lenders the Borrower shall make a prepayment of the
Loans in an amount equal to the Ratable Share of the amount of Net Cash Proceeds
certified in such Officer’s Certificate (or such lesser principal amount as
shall then be outstanding), at 100% of the principal amount so prepaid. All
prepayments required under this Section 2.2(b) shall be accompanied by a
concurrent, automatic, irrevocable reduction and partial termination of the
Revolving Loan Commitments in an amount equal to such required prepayment, with
such reduction and partial termination allocated ratably among the Lenders in
proportion to their respective Revolving Loan Pro Rata Share. Notwithstanding
the foregoing, (i) up to 100% of the Net Cash Proceeds of such sales or other
dispositions with respect to which the Borrower shall have given the
Administrative Agent written notice (set forth in the applicable Officer’s
Certificate delivered pursuant to the first sentence of this Section 2.2(b)) of
its intention to repair or replace the Property subject to any such sale or
other disposition or invest such Net Cash Proceeds in the purchase of Property
(other than securities, unless those securities represent equity interests in an
entity that becomes a Guarantor or a JV Entity permitted hereunder (and provided
that if such Guarantor or JV Entity is a newly formed Person, such Person shall
promptly use the portion of the Net Cash Proceeds received by it for the sale of
its equity interests in order to purchase Property to be used by it in its
business)) to be used by one or more of the Borrower or the Guarantors in their
businesses (such repair, replacement or investment referred to as a
“Reinvestment”) within six months following such sale or other disposition,
shall not be subject to the provisions of the first two sentences of this
Section 2.2(b) unless and to the extent that such applicable period shall have
expired without such repair, replacement or investment having been made, and
(ii) only the Net Cash Proceeds from sales or other dispositions of Property
(including the sale or other disposition of Receivables) with a fair market
value of the consideration received therefor in excess of $25,000,000 (above and
beyond the fair market value of the consideration of the dispositions of the
Property with respect to which the Net Cash Proceeds shall have been subject to
Reinvestment) shall be subject to the provisions of the first two sentences of
this Section 2.2(b).”

(d) Section 2.5.2 of the Credit Agreement is hereby amended to (x) delete the
word “Voluntary” from the title thereof, and (y) add the following sentence at
the end of such Section: “The Aggregate Revolving Loan Commitment will also be
permanently reduced in accordance with Section 2.2(b).”

(e) Section 2.5.3 of the Credit Agreement is hereby amended as follows:

(i) clause (i) thereof is amended to amend and restate the first sentence
thereof in its entirety as follows:

“At any time, but not more than three (3) times during the period commencing on
the Amendment No. 1 Effective Date and ending on the one-year anniversary of the
Closing Date and not more than three (3) times during each successive one-

 

7



--------------------------------------------------------------------------------

year anniversary of the Closing Date, the Borrower may request that the
Aggregate Revolving Loan Commitment be increased; provided that (A) the
Aggregate Revolving Loan Commitment shall at no time exceed $460,500,000 minus
the aggregate amount of all reductions in the Aggregate Revolving Loan
Commitment previously made pursuant to Section 2.5.2; (B) such request shall be
in an amount not less than $5,000,000; and (C) the aggregate amount of all such
increases effected on or after the Amendment No. 1 Effective Date shall not
exceed $100,000,000.”; and

(ii) clause (i) thereof is further amended to (A) delete each reference to
“fifteen (15)” therein and to substitute “seven (7)” therefor and (B) delete
each reference to “twenty (20)” therein and to substitute “ten (10)” therefor.

(f) Section 2.20.11 of the Credit Agreement is hereby amended to delete the word
“Secured” from the second sentence thereof.

(g) Section 5.7 of the Credit Agreement is hereby amended to delete the phrase
“the Borrower has no” in the second sentence thereof and to substitute “none of
the Borrower or its Subsidiaries has any” therefor.

(h) Section 5.8 of the Credit Agreement is hereby amended to add the following
sentence immediately after the first sentence thereof: “As of the Amendment
No. 1 Effective Date, there are no Excluded Subsidiaries.”

(i) Section 5.12 of the Credit Agreement is hereby amended to add the phrase “or
similar” immediately after the word “corporate” in the first sentence thereof.

(j) Section 6.6 of the Credit Agreement is hereby amended to delete each
reference to the “Administrative Agent” therein and to substitute “Collateral
Agent” therefor.

(k) Section 6.9 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“6.9 Inspection; Keeping of Books and Records. The Borrower will, and will cause
each Subsidiary to, permit the Agents and the Lenders, by their respective
representatives and agents (at reasonable times and upon reasonable advance
written notice, so long as no Default or Unmatured Default has occurred and is
continuing) to inspect (including without limitation to conduct an annual field
examination of) any of its Property, including, without limitation, the
Collateral, books and financial records of the Borrower and each Credit Party,
to examine and make copies of the books of accounts and other financial records
of the Borrower and each Credit Party, and to discuss the affairs, finances and
accounts of the Borrower and each Credit Party with, and to be advised as to the
same by, their respective officers at such reasonable times and intervals as
either Agent or any Lender may designate. The Borrower shall keep and maintain,
and cause each of its Subsidiaries to keep and maintain, in all material
respects, proper books of record and account in which entries in conformity with
Agreement Accounting Principles shall be made of all dealings and transactions
in relation to their respective businesses and activities. If a Default has
occurred and is continuing, the Borrower, upon either Agent’s request, shall
turn over copies of any such records to such Agent or its representatives.”

(l) Section 6.13 of the Credit Agreement is hereby amended to (i) amend and
restate clause 6.13.5 as follows and (ii) add the following clause 6.13.9
immediately following clause 6.13.8

 

8



--------------------------------------------------------------------------------

thereof:

“6.13.5 Creation of, or investment in, a Subsidiary and in respect of which the
Borrower has otherwise complied with Sections 6.25 and 6.26; provided that the
foregoing shall not permit investments the purpose of which is the acquisition
of receivables owed by a Person subject to bankruptcy or similar proceedings.”

“6.13.9 Permitted Foreign Subsidiary Investments/Loans.”

(m) Section 6.14 of the Credit Agreement is hereby amended as follows:

(i) Sections 6.14.1, 6.14.7, 6.14.8 and 6.14.11 are hereby amended and restated
in their entirety as follows:

“6.14.1 The Obligations and Rate Management Obligations and Banking Services
Obligations constituting Secured Obligations.”

6.14.7 Guaranty obligations of any Subsidiary of the Borrower that is a
Guarantor with respect to any Indebtedness of the Borrower or any other
Subsidiary permitted under this Section 6.14, other than the Permitted Foreign
Subsidiary Non-Recourse Indebtedness.”

“6.14.8 Indebtedness under the Prudential Financing in an aggregate principal
amount not to exceed $75,000,000.”

“6.14.11 Indebtedness, liabilities and contingent obligations incurred or
assumed in connection with a Permitted Acquisition; provided, however, that any
such Indebtedness incurred or assumed by a Person that is a Foreign Subsidiary
after giving effect to the consummation of such Permitted Acquisition shall be
permitted only to the extent such Indebtedness constitutes Permitted Foreign
Subsidiary Non-Recourse Indebtedness.”;

(ii) clause (iii) of Section 6.14.5 is amended to add immediately following the
phrase “consistent with past practice” therein the following language: “as of
the Amendment No. 1 Effective Date (and excluding, for the avoidance of doubt,
any business relating to the acquisition of receivables owed by a Person subject
to bankruptcy or similar proceedings)”;

(iii) Section 6.14.13 is renumbered as Section 6.14.15; and

(iv) the following new Sections 6.14.13 and 6.14.14 are added in the appropriate
numerical order therein:

“6.14.13 Permitted Foreign Subsidiary Non-Recourse Indebtedness.”

“6.14.14 Permitted Foreign Subsidiary Investments/Loans.”.

(n) Section 6.15 of the Credit Agreement is hereby amended to amend and restate
the final sentence thereof in its entirety as follows:

“In addition, no Credit Party shall become a party to any agreement, note,
indenture or other instrument, or take any other action, which would prohibit
the creation of a Lien on any of its

 

9



--------------------------------------------------------------------------------

Properties or other assets in favor of the Collateral Agent for the benefit of
the Secured Parties; provided, however, that any agreement, note, indenture or
other instrument in connection with purchase money Indebtedness (including
Capitalized Leases) for which the related Liens are permitted hereunder may
prohibit the creation of a Lien in favor of the Collateral Agent for the benefit
of the Secured Parties, with respect to the assets or Property obtained with the
proceeds of such Indebtedness.”

(o) Section 6.18 of the Credit Agreement is hereby amended to (i) delete the
“and” at the end of clause (A) thereof and substitute “,” therefor, and (ii) add
the following new clause (C) immediately after clause (B) thereof: “and (C) as
provided in this Agreement and the Prudential Senior Secured Note Agreement”.

(p) Section 6.19 of the Credit Agreement is hereby amended as follows:

(i) clause (iv) thereof is amended and restated in its entirety as follows:

“ (iv) any liability of the Borrower or the Guarantors under the Loan Documents
or the “Transaction Documents” (as defined in the Prudential Senior Secured Note
Agreement)”; and

(ii) the following parenthetical is added to the end of clause (vii) thereof:

“(it being acknowledged and agreed that none of the Borrower, the Guarantors or
the Domestic Subsidiaries shall make or shall suffer to exist any Contingent
Obligation in respect of Indebtedness of Foreign Subsidiaries)”.

(q) Section 6.21 of the Credit Agreement is hereby amended to delete the
reference to “1.75” therein and to substitute “2.00” therefor.

(r) Section 6.25 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“6.25 Guarantors. The Borrower shall cause each of its Subsidiaries (other than
the Excluded Subsidiaries) to guarantee pursuant to the Guaranty Agreement or
supplement thereto (or, in the case of a Foreign Subsidiary, any other guarantee
agreement requested by the Administrative Agent) the Obligations. In furtherance
of the above, after the formation or acquisition of any Subsidiary, the Borrower
shall promptly (and in any event upon the earlier of (x) such time as such
Subsidiary becomes a guarantor, co-borrower or other obligor under the
Prudential Financing and (y) within 45 days after such formation or acquisition)
(i) provide written notice to the Administrative Agent and the Lenders upon any
Person becoming a Subsidiary, setting forth information in reasonable detail
describing all of the assets of such Person, (ii) cause such Person to execute a
supplement to the Guaranty Agreement and such other Collateral Documents as are
necessary for the Borrower and its Subsidiaries to comply with Section 6.26,
(iii) cause the Applicable Pledge Percentage of the issued and outstanding
equity interests of such Person and each other Pledge Subsidiary to be delivered
to the Collateral Agent (together with undated stock powers signed in blank, if
applicable) and pledged to the Collateral Agent pursuant to an appropriate
pledge agreement(s) in substantially the form of the Pledge and Security
Agreement (or joinder or other supplement thereto) and otherwise in form
reasonably acceptable to the Administrative Agent and (iv) deliver such other
documentation as the Administrative Agent may reasonably request in connection
with the foregoing, including, without limitation, certified resolutions and
other authority documents of such Person and, to the extent requested by the

 

10



--------------------------------------------------------------------------------

Administrative Agent, favorable opinions of counsel to such Person (which shall
cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to above), all in form, content and
scope reasonably satisfactory to the Administrative Agent. Notwithstanding the
foregoing, no Foreign Subsidiary shall be required to execute and deliver the
Guaranty Agreement (or supplement thereto) or such other guarantee agreement if
such execution and delivery would cause a Deemed Dividend Problem or a Financial
Assistance Problem with respect to such Foreign Subsidiary and, in lieu thereof,
the Borrower and the relevant Subsidiaries shall provide the pledge agreements
required under this Section 6.25 or Section 6.26.”

(s) Section 6.26 of the Credit Agreement is hereby amended to (i) delete each
reference to the “Administrative Agent” therein and substitute “Collateral
Agent” therefor and (ii) delete each reference to “Holders of Secured
Obligations” therein and substitute “Secured Parties” therefor.

(t) Section 6.28 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“6.28 Acquisitions of Receivables Portfolios. (A) The Borrower will not, nor
will it permit any Credit Party to, acquire any single Receivables Portfolio
with a purchase price in excess of the lesser of (i) 50% of Consolidated
Tangible Net Worth as of the Borrower’s most recently ended fiscal quarter and
based on the financial statements of the Borrower for such fiscal quarter and
(ii) $100,000,000 and (B) the Borrower will not, nor will it permit any
Subsidiary to, (i) acquire any Receivable denominated in a currency other than
Dollars, (ii) acquire any Receivable with respect to which the debtor is a
resident of a jurisdiction other than the United States of America,
(iii) acquire any Person which owns any Receivable denominated in a currency
other than Dollars or any Receivable with respect to which the debtor is a
resident of a jurisdiction other than the United States of America, or
(iv) acquire any Person organized under the laws of any jurisdiction other than
the United States of America or any state thereof, if, after giving effect to
such acquisition, the aggregate outstanding book value (without duplication) of
all such Receivables (in the case of clauses (i) and (ii)), all such Receivables
owned by such Person (in the case of clause (iii)) and any and all Receivables
owned by such Person (in the case of clause (iv)) would exceed in the aggregate
(a) 20% of the total book value of all Receivables of the Borrower and its
Subsidiaries at any time from the Amendment No. 1 Effective Date until the first
anniversary of the Amendment No. 1 Effective Date, (b) 30% of the total book
value of all Receivables of the Borrower and its Subsidiaries at any time from
the first anniversary of the Amendment No. 1 Effective Date until the second
anniversary of the Amendment No. 1 Effective Date, or (c) 40% of the total book
value of all Receivables of the Borrower and its Subsidiaries at any time from
or after the second anniversary of the Amendment No. 1 Effective Date.”

(u) The following new Section 6.31 is hereby added to the Credit Agreement
immediately following Section 6.30 thereof:

“6.31 Most Favored Lender Status. If at any time any of the Prudential
Financing, or any agreement or document related to the Prudential Financing or
any Principal Credit Facility of the Borrower, includes (a) any covenant, event
of default or similar provision that is not provided for in this Agreement, or
(b) any covenant, event of default or similar provision that is more restrictive
than the same or similar covenant, event of default or similar provision
provided in this Agreement (all such provisions described in clauses (a) or
(b) of this Section 6.31 being referred to as the “Most Favored Covenants”),
then (a) such Most Favored Covenant shall immediately and automatically be
incorporated by reference in this Agreement as if set forth fully herein,
mutatis mutandis, and no such provision may thereafter be waived, amended or
modified under this Agreement except pursuant to the provisions of Section 8.2,
and (b) the Borrower shall

 

11



--------------------------------------------------------------------------------

promptly, and in any event within five (5) days after entering into any such
Most Favored Covenant, so advise the Administrative Agent (for distribution to
the Lenders) in writing. Thereafter, upon the request of the Required Lenders,
the Borrower shall enter into an amendment to this Agreement with the
Administrative Agent and the Required Lenders evidencing the incorporation of
such Most Favored Covenant, it being agreed that any failure to make such
request or to enter into any such amendment shall in no way qualify or limit the
incorporation by reference described in clause (a) of the immediately preceding
sentence.

(v) Section 8.1 of the Credit Agreement is hereby amended as follows:

(i) clause (i) thereof is amended by deleting each reference to “Secured
Obligations” therein and substituting “Obligations” therefor; and

(ii) clauses (iii) and (iv) thereof are amended and restated in their entirety
as follows:

“(iii) The Agents may at any time or from time to time after funds are deposited
in the Facility LC Collateral Account, subject to the terms of the Intercreditor
Agreement, apply such funds to the payment of the Obligations and any other
amounts as shall from time to time have become due and payable by the Borrower
to the Lenders or the LC Issuer under the Loan Documents.

(iv) At any time while any Default is continuing, neither the Borrower nor any
Person claiming on behalf of or through the Borrower shall have any right to
withdraw any of the funds held in the Facility LC Collateral Account. After all
of the Obligations have been indefeasibly paid in full and the Aggregate
Revolving Loan Commitment has been terminated, any funds remaining in the
Facility LC Collateral Account shall be returned by the Collateral Agent to the
Borrower or paid to whomever may be legally entitled thereto at such time,
including pursuant to the Intercreditor Agreement.”

(w) Section 8.3 of the Credit Agreement is hereby amended to (i) delete the “or”
immediately following “the LC Issuer” in the first sentence thereof and
substitute a “,” therefor, (ii) add “or the Collateral Agent” immediately
following “the Administrative Agent” in the first sentence thereof and
(iii) delete the word “Secured” from the last sentence thereof.

(x) Section 9.6 of the Credit Agreement is hereby amended as follows:

(i) clause (i) thereof is amended and restated in its entirety as follows:

“(i) The Borrower shall reimburse the Agents and the Arrangers for any
reasonable costs, internal charges and out-of-pocket expenses (including
reasonable attorneys’ and paralegals’ fees and time charges of attorneys for
each Agent, which attorneys may be employees of such Agent and expenses of and
fees for other advisors and professionals engaged by such Agent or the
Arrangers) paid or incurred by any Agent or the Arrangers in connection with the
investigation, preparation, negotiation, documentation, execution, delivery,
syndication, distribution (including, without limitation, via the internet),
review, amendment, modification and administration of the Loan Documents. The
Borrower also agrees to reimburse the Agents, the Arrangers, the LC Issuer and
the Lenders for any reasonable costs, internal charges and out-of-pocket
expenses

 

12



--------------------------------------------------------------------------------

(including reasonable attorneys’ and paralegals’ fees and time charges and
expenses of attorneys and paralegals for the Agents, the Arrangers, the LC
Issuer and the Lenders, which attorneys and paralegals may be employees of the
Agents, the Arrangers, the LC Issuer or the Lenders) paid or incurred by the
Agents, the Arrangers, the LC Issuer or any Lender in connection with the
collection and enforcement of the Loan Documents. Expenses being reimbursed by
the Borrower under this Section include, without limitation, the cost and
expense of obtaining the field examination contemplated by Section 6.9 and the
preparation of Reports described in the following sentence based on the fees
charged by a third party retained by either Agent or the internally allocated
fees for each Person employed by such Agent with respect to each field
examination. The Borrower acknowledges that from time to time JPMorgan may
prepare and may distribute to the Lenders (but shall have no obligation or duty
to prepare or to distribute to the Lenders) certain audit reports (the
“Reports”) pertaining to the Borrower’s assets for internal use by JPMorgan from
information furnished to it by or on behalf of the Borrower, after JPMorgan has
exercised its rights of inspection pursuant to this Agreement.”

(ii) clause (ii) thereof is amended to delete each reference to “the
Administrative Agent” therein and to substitute “the Agents” therefor.

(y) Section 9.15 of the Credit Agreement is amended to delete each reference to
“the Administrative Agent” therein and to substitute “the Collateral Agent”
therefor.

(z) Article X of the Credit Agreement is amended and restated in its entirety in
the form attached hereto as Appendix I.

(aa) Section 13.1 of the Credit Agreement is amended to amend and restate clause
(ii) thereof in its entirety as follows:

“(ii) if to (A) the Administrative Agent, at the address or telecopier number
set forth on the Administrative Agent’s signature page hereof and (B) the
Collateral Agent, at the address or telecopier number set forth on the
Collateral Agent’s signature page to the Amendment No. 1;”

(bb) Sections 15.2 and 15.3 of the Credit Agreement are amended to (i) delete
each reference to “the Administrative Agent” therein and substitute “each Agent”
therefor, and (ii) delete each reference to “Secured Obligations” therein and
substitute “Obligations” therefor.

(cc) Schedule I of Exhibit B to the Credit Agreement (Compliance Certificate) is
hereby amended to add the following items to the end of Section II of such
Schedule:

 

  “F. PERMITTED FOREIGN SUBSIDIARY INVESTMENTS/LOANS (Definitions).

The aggregate amount of (i) Investments by any Credit Party in any Foreign
Subsidiary and (ii) Indebtedness arising from intercompany loans and advances
made by any Credit Party to any Foreign Subsidiary. [Maximum: Ten percent
(10%) of Consolidated Tangible Net Worth]

 

  G. PERMITTED FOREIGN SUBSIDIARY NON RECOURSE INDEBTEDNESS (Definitions).

 

13



--------------------------------------------------------------------------------

The aggregate amount of non recourse Indebtedness of Foreign Subsidiaries.
[Maximum: (i) 20% of Consolidated Tangible Net Worth at any time prior to the
first anniversary of the Amendment No. 1 Effective Date, (ii) 30% of
Consolidated Tangible Net Worth at any time on and after the first anniversary
of the Amendment No. 1 Effective Date and prior to the second anniversary of the
Amendment No. 1 Effective Date, or (iii) 40% of Consolidated Tangible Net Worth
at any time on and after the second anniversary of the Amendment No. 1 Effective
Date.]

 

  H. PRUDENTIAL FINANCING (6.14.8).

The aggregate amount of Indebtedness outstanding under the Prudential Financing.
[Maximum: $75,000,000]

 

  I. FOREIGN RECEIVABLES PORTFOLIOS (6.28).

Aggregate outstanding book value of (i) all Receivables acquired which are
denominated in a currency other than Dollars or for which the debtor is a
resident of a jurisdiction other than the United States of America, (ii) all
Receivables denominated in a currency other than Dollars or any Receivable with
respect to which the debtor is a resident of a jurisdiction other than the
United States of America owned by any Person acquired or (iii) owned by any
Person organized under the laws of any jurisdiction other than the United States
of America or any state thereof. [Maximum: In the aggregate, (a) 20% of the
total book value of all Receivables of the Borrower and its Subsidiaries at any
time from the Amendment No. 1 Effective Date until the first anniversary of the
Amendment No. 1 Effective Date, (b) 30% of the total book value of all
Receivables of the Borrower and its Subsidiaries at any time from the first
anniversary of the Amendment No. 1 Effective Date until the second anniversary
of the Amendment No. 1 Effective Date, or (c) 40% of the total book value of all
Receivables of the Borrower and its Subsidiaries at any time from or after the
second anniversary of the Amendment No. 1 Effective Date.]

2. Conditions of Effectiveness. The effectiveness of this Amendment is subject
to the conditions precedent that (a) the Administrative Agent shall have
received (i) counterparts of this Amendment duly executed by the Borrower, the
Required Lenders, the Administrative Agent and the Collateral Agent and the
Consent and Reaffirmation attached hereto duly executed by the Guarantors,
(ii) such other opinions, instruments and documents as are reasonably requested
by the Administrative Agent and the Collateral Agent, (b) the Borrower shall
have paid, for the account of each Lender approving this Amendment in its
entirety, an upfront fee in an amount equal to 0.05% multiplied by such Lender’s
Commitment, and (c) the Borrower shall have paid, to the extent invoiced, all
fees and expenses of the Administrative Agent and its affiliates (including
attorneys’ fees and expenses) in connection with this Amendment and the other
Loan Documents.

3. Representations and Warranties of the Borrower. The Borrower hereby
represents and warrants as follows:

(a) This Amendment and the Credit Agreement as amended hereby constitute legal,
valid and binding obligations of the Borrower and are enforceable against the
Borrower in accordance with their terms.

(b) As of the date hereof and giving effect to the terms of this Amendment,
(i) there

 

14



--------------------------------------------------------------------------------

exists no Default or Unmatured Default and (ii) the representations and
warranties contained in Article V of the Credit Agreement, as amended hereby,
are true and correct, except for representations and warranties made with
reference solely to an earlier date.

4. Reference to and Effect on the Credit Agreement.

(a) Upon the effectiveness hereof, each reference to the Credit Agreement in the
Credit Agreement or any other Loan Document shall mean and be a reference to the
Credit Agreement as amended hereby.

(b) Except as specifically amended above, the Credit Agreement and all other
documents, instruments and agreements executed and/or delivered in connection
therewith shall remain in full force and effect and are hereby ratified and
confirmed.

(c) Other than as expressly set forth herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Administrative Agent or the Lenders, nor constitute a
waiver of any provision of the Credit Agreement or any other documents,
instruments and agreements executed and/or delivered in connection therewith.

5. Governing Law. This Amendment shall be governed by and construed in
accordance with the internal laws of the State of New York, but giving effect to
federal laws applicable to national banks.

6. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

7. Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.

[Signature Pages Follow]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

ENCORE CAPITAL GROUP, INC.,

as the Borrower

By:   /s/ J. Brandon Black Name: J. Brandon Black Title: President & CEO

Signature Page to Amendment No. 1

Encore Capital Group, Inc.

Credit Agreement dated as of February 8, 2010



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and as a Lender

By:   /s/ Anna C. Araya Name: Anna C. Araya Title: Vice President

JPMORGAN CHASE BANK, N.A.,

as Collateral Agent

By:   /s/ Anna C. Araya Name: Anna C. Araya Title: Vice President

Signature Page to Amendment No. 1

Encore Capital Group, Inc.

Credit Agreement dated as of February 8, 2010



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:   /s/ Christopher D. Pannacciulli Name:
Christopher D. Pannacciulli Title: Senior Vice President

Signature Page to Amendment No. 1

Encore Capital Group, Inc.

Credit Agreement dated as of February 8, 2010



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Lender By:   /s/ Gregory J. Vollmer Name: Gregory J.
Vollmer Title: Vice President

Signature Page to Amendment No. 1

Encore Capital Group, Inc.

Credit Agreement dated as of February 8, 2010



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:   /s/ William Christensen Name: William
Christensen Title: Director

Signature Page to Amendment No. 1

Encore Capital Group, Inc.

Credit Agreement dated as of February 8, 2010



--------------------------------------------------------------------------------

MORGAN STANLEY Bank, N.A., as a Lender By:   /s/ Ryan Vetsch Name: Ryan Vetsch
Title: Authorized Signatory

Signature Page to Amendment No. 1

Encore Capital Group, Inc.

Credit Agreement dated as of February 8, 2010



--------------------------------------------------------------------------------

CALIFORNIA BANK & TRUST, as a Lender By:   /s/ Michael Powell Name: Michael
Powell Title: SVP & Manager

Signature Page to Amendment No. 1

Encore Capital Group, Inc.

Credit Agreement dated as of February 8, 2010



--------------------------------------------------------------------------------

ING CAPITAL LLC, as a Lender By:   /s/ Mary Forstner Name: Mary Forstner Title:
Director

Signature Page to Amendment No. 1

Encore Capital Group, Inc.

Credit Agreement dated as of February 8, 2010



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:   /s/ Rita Raychaudhuri Name: Rita Raychaudhuri
Title: Senior Vice President

Signature Page to Amendment No. 1

Encore Capital Group, Inc.

Credit Agreement dated as of February 8, 2010



--------------------------------------------------------------------------------

COMPASS BANK, as a Lender By:   /s/ Nancy Zezza Name: Nancy Zezza Title: Senior
Vice President

Signature Page to Amendment No. 1

Encore Capital Group, Inc.

Credit Agreement dated as of February 8, 2010



--------------------------------------------------------------------------------

BANK LEUMI, USA, as a Lender By:   /s/ Jacques Delvoye Name: Jacques Delvoye
Title: FVP

Signature Page to Amendment No. 1

Encore Capital Group, Inc.

Credit Agreement dated as of February 8, 2010



--------------------------------------------------------------------------------

MANUFACTURERS BANK, as a Lender By:   /s/ Maureen Kelly Name: Maureen Kelly
Title: Vice President

Signature Page to Amendment No. 1

Encore Capital Group, Inc.

Credit Agreement dated as of February 8, 2010



--------------------------------------------------------------------------------

APPENDIX I

ARTICLE X

THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT

10.1 Appointment; Nature of Relationship. JPMorgan is hereby appointed by each
of the Lenders as its contractual representative as Administrative Agent and
Collateral Agent hereunder and under each other Loan Document, and each of the
Lenders authorizes each of the Agents to enter into the Intercreditor Agreement,
on behalf of such Lender (each Lender hereby agreeing to be bound by the terms
of the Intercreditor Agreement, as if it were a party thereto, with the Holders
of Prudential Note Obligations to be intended third-party beneficiaries of such
agreement) and each of the Lenders irrevocably authorizes each of the Agents to
act as the contractual representative of such Lender with the rights and duties
expressly set forth herein and in the other Loan Documents. Each Agent agrees to
act as such contractual representative upon the express conditions contained in
this Article X. Notwithstanding the use of the defined terms “Administrative
Agent” or “Collateral Agent”, it is expressly understood and agreed that the
Agents shall not have any fiduciary responsibilities to any of the Secured
Parties by reason of this Agreement or any other Loan Document and that the
Agents are merely acting as the contractual representatives of the Lenders with
only those duties as are expressly set forth in this Agreement and the other
Loan Documents. In their capacity as the Lenders’ contractual representatives,
(i) neither Agent hereby assumes any fiduciary duties to any of the Secured
Parties, (ii) the Collateral Agent is a “representative” of the Secured Parties
within the meaning of the term “secured party” as defined in the New York
Uniform Commercial Code and (iii) each Agent is acting as an independent
contractor, the rights and duties of which are limited to those expressly set
forth in this Agreement and the other Loan Documents. Each of the Lenders, for
itself and on behalf of its Affiliates as Holders of Obligations, hereby agrees
to assert no claim against either Agent on any agency theory or any other theory
of liability for breach of fiduciary duty, all of which claims each Holder of
Obligations hereby waives. Except as expressly set forth herein, neither Agent
shall have any duty to disclose, nor shall either Agent be liable for the
failure to disclose, any information relating to the Borrower or any other
Credit Party that is communicated to or obtained by the bank serving as such
Agent or any of its Affiliates in any capacity.

10.2 Powers. Each Agent shall have and may exercise such powers under the Loan
Documents as are specifically delegated to the such Agent by the terms of each
thereof, together with such powers as are reasonably incidental thereto. Neither
Agent shall have any implied duties or fiduciary duties to the Lenders, or any
obligation to the Lenders to take any action thereunder except any action
specifically provided by the Loan Documents to be taken by such Agent.

10.3 General Immunity. Neither Agent nor any of its directors, officers, agents
or employees shall be liable to the Borrower, or any Lender or Holder of
Obligations for any action taken or omitted to be taken by it or them hereunder
or under any other Loan Document or in connection herewith or therewith except
to the extent such action or inaction is determined in a final, non-appealable
judgment by a court of competent jurisdiction to have arisen from the gross
negligence or willful misconduct of such Person.

10.4 No Responsibility for Loans, Recitals, etc. Neither Agent nor any of its
directors, officers, agents or employees shall be responsible for or have any
duty to ascertain, inquire into, or verify (a) any statement, warranty or
representation made in connection with any Loan Document or any borrowing
hereunder; (b) the performance or observance of any of the covenants or
agreements of any



--------------------------------------------------------------------------------

obligor under any Loan Document, including, without limitation, any agreement by
an obligor to furnish information directly to each Lender; (c) the satisfaction
of any condition specified in Article IV, except receipt of items required to be
delivered solely to the Administrative Agent; (d) the existence or possible
existence of any Default or Unmatured Default; (e) the validity, enforceability,
effectiveness, sufficiency or genuineness of any Loan Document or any other
instrument or writing furnished in connection therewith; (f) the value,
sufficiency, creation, perfection or priority of any Lien in any Collateral; or
(g) the financial condition of the Borrower or any guarantor of any of the
Obligations or of any of the Borrower’s or any such guarantor’s respective
Subsidiaries. Neither Agent shall have any duty to disclose to the Lenders
information that is not required to be furnished by the Borrower to such Agent
at such time, but is voluntarily furnished by the Borrower to such Agent (either
in its capacity as an Agent or in its individual capacity).

10.5 Action on Instructions of Lenders. Each Agent shall in all cases be fully
protected in acting, or in refraining from acting, hereunder and under any other
Loan Document in accordance with written instructions signed by the Required
Lenders (or all of the Lenders in the event that and to the extent that this
Agreement expressly requires such), and such instructions and any action taken
or failure to act pursuant thereto shall be binding on all of the Lenders. The
Lenders hereby acknowledge that neither Agent shall be under any duty to take
any discretionary action permitted to be taken by it pursuant to the provisions
of this Agreement or any other Loan Document unless it shall be requested in
writing to do so by the Required Lenders (or all of the Lenders in the event
that and to the extent that this Agreement expressly requires such) or is
otherwise required by the Intercreditor Agreement. Each Agent shall be fully
justified in failing or refusing to take any action hereunder and under any
other Loan Document unless it shall first be indemnified to its satisfaction by
the Lenders pro rata against any and all liability, cost and expense that it may
incur by reason of taking or continuing to take any such action.

10.6 Employment of Agents and Counsel. Each Agent may execute any of its duties
as Agent hereunder and under any other Loan Document by or through employees,
agents, and attorneys-in-fact and shall not be answerable to the Lenders, except
as to money or securities received by it or its authorized agents, for the
default or misconduct of any such agents or attorneys-in-fact selected by it
with reasonable care. Each Agent shall be entitled to advice of counsel
concerning the contractual arrangement between such Agent and the Lenders and
all matters pertaining to such Agent’s duties hereunder and under any other Loan
Document.

10.7 Reliance on Documents; Counsel. Each Agent shall be entitled to rely upon
any Note, notice, consent, certificate, affidavit, letter, telegram, facsimile,
telex, electronic mail message, statement, paper or document reasonably believed
by it to be genuine and correct and to have been signed or sent by the proper
person or persons, and, in respect to legal matters, upon the opinion of counsel
reasonably selected by such Agent, which counsel may be employees of such Agent.
For purposes of determining compliance with the conditions specified in Sections
4.1 and 4.2, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the applicable date specifying its objection
thereto.

10.8 Agents’ Reimbursement and Indemnification. The Lenders agree to reimburse
and indemnify each Agent ratably in proportion to the Lenders’ Revolving Loan
Pro Rata Shares (i) for any amounts not reimbursed by the Borrower for which
such Agent is entitled to reimbursement by the Borrower under the Loan
Documents, (ii) for any other expenses incurred by such Agent on behalf of the
Lenders, in connection with the preparation, execution, delivery, administration
and enforcement of the Loan Documents (including, without limitation, for any
expenses incurred by such Agent in connection with any dispute between such
Agent and any Lender or between two or more of the Lenders) and (iii) for



--------------------------------------------------------------------------------

any liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind and nature whatsoever which
may be imposed on, incurred by or asserted against such Agent in any way
relating to or arising out of the Loan Documents or any other document delivered
in connection therewith or the transactions contemplated thereby (including,
without limitation, for any such amounts incurred by or asserted against such
Agent in connection with any dispute between such Agent and any Lender or
between two or more of the Lenders), or the enforcement of any of the terms of
the Loan Documents or of any such other documents, provided that (i) no Lender
shall be liable for any of the foregoing to the extent any of the foregoing is
found in a final, non-appealable judgment by a court of competent jurisdiction
to have resulted from the gross negligence or willful misconduct of the such
Agent and (ii) any indemnification required pursuant to Section 3.5(vii) shall,
notwithstanding the provisions of this Section 10.8, be paid by the relevant
Lender in accordance with the provisions thereof. The obligations of the Lenders
under this Section 10.8 shall survive payment of the Secured Obligations and
termination of this Agreement.

10.9 Notice of Default. No Agent shall be deemed to have knowledge or notice of
the occurrence of any Default or Unmatured Default hereunder unless such Agent
has received written notice from a Lender or the Borrower referring to this
Agreement describing such Default or Unmatured Default and stating that such
notice is a “notice of default”. In the event that either Agent receives such a
notice, such Agent shall give prompt notice thereof to the Lenders.

10.10 Rights as a Lender. In the event the Administrative Agent is a Lender, the
Administrative Agent shall have the same rights and powers hereunder and under
any other Loan Document with respect to its Revolving Loan Commitment and its
Credit Extensions as any Lender and may exercise the same as though it were not
the Administrative Agent, and the term “Lender” or “Lenders” shall, at any time
when the Administrative Agent is a Lender, unless the context otherwise
indicates, include the Administrative Agent in its individual capacity. The
Administrative Agent and its Affiliates may accept deposits from, lend money to,
and generally engage in any kind of trust, debt, equity or other transaction, in
addition to those contemplated by this Agreement or any other Loan Document,
with the Borrower or any of its Subsidiaries in which the Borrower or such
Subsidiary is not restricted hereby from engaging with any other Person. The
Administrative Agent, in its individual capacity, is not obligated to remain a
Lender.

10.11 Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon either Agent, the Arrangers or any other
Lender and based on the financial statements prepared by the Borrower and such
other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement and the other Loan
Documents. Each Lender also acknowledges that it will, independently and without
reliance upon either Agent, the Arrangers or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and the other Loan Documents.

10.12 Successor Administrative Agent. The Administrative Agent may resign at any
time by giving written notice thereof to the Lenders and the Borrower, such
resignation to be effective upon the appointment of a successor Administrative
Agent or, if no successor Administrative Agent has been appointed, forty-five
(45) days after the retiring Administrative Agent gives notice of its intention
to resign. Upon any such resignation, the Required Lenders shall have the right
to appoint, in consultation with the Borrower, on behalf of the Borrower and the
Lenders, a successor Administrative Agent. If no successor Administrative Agent
shall have been so appointed by the Required Lenders within thirty days after
the resigning Administrative Agent’s giving notice of its intention to resign,
then the resigning Administrative Agent may appoint, on behalf of the Borrower
and the Lenders, a successor Administrative Agent. Notwithstanding the previous
sentence, the Administrative Agent may at any time



--------------------------------------------------------------------------------

without the consent of the Borrower or any Lender, appoint any of its Affiliates
which is a commercial bank as a successor Administrative Agent hereunder. If the
Administrative Agent has resigned and no successor Administrative Agent has been
appointed, the Lenders may perform all the duties of the Administrative Agent
hereunder and the Borrower shall make all payments in respect of the Obligations
to the applicable Lender and for all other purposes shall deal directly with the
Lenders. No successor Administrative Agent shall be deemed to be appointed
hereunder until such successor Administrative Agent has accepted the
appointment. Any such successor Administrative Agent shall be a commercial bank
having capital and retained earnings of at least $100,000,000. Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the resigning Administrative Agent. Upon the effectiveness of the resignation
of the Administrative Agent, the resigning Administrative Agent shall be
discharged from its duties and obligations hereunder and under the Loan
Documents. After the effectiveness of the resignation of an Administrative
Agent, the provisions of this Article X shall continue in effect for the benefit
of such Administrative Agent in respect of any actions taken or omitted to be
taken by it while it was acting as the Administrative Agent hereunder and under
the other Loan Documents. In the event that there is a successor to the
Administrative Agent by merger, or the Administrative Agent assigns its duties
and obligations to an Affiliate pursuant to this Section 10.12, then the term
“Prime Rate” as used in this Agreement shall mean the prime rate, base rate or
other analogous rate of the new Administrative Agent.

10.13 Administrative Agent and Arrangers’ Fees. The Borrower agrees to pay to
the Administrative Agent and the Arrangers, for their respective accounts, the
fees agreed to by the Borrower, the Administrative Agent and the Arrangers
pursuant to those certain letter agreements dated October 23, 2009, or as
otherwise agreed from time to time.

10.14 Delegation to Affiliates. The Borrower and the Lenders agree that each
Agent may delegate any of its duties under this Agreement to any of its
Affiliates. Any such Affiliate (and such Affiliate’s directors, officers, agents
and employees) which performs duties in connection with this Agreement shall be
entitled to the same benefits of the indemnification, waiver and other
protective provisions to which such Agent is entitled under Articles IX and X.

10.15 Co-Agents, Documentation Agent, Syndication Agent, etc. None of the
Lenders, if any, identified in this Agreement as a “co-agent”, “documentation
agent” or “syndication agent” shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Lenders as such. Without limiting the foregoing, none of such
Lenders shall have or be deemed to have a fiduciary relationship with any
Lender. Each Lender hereby makes the same acknowledgments with respect to such
Lenders as it makes with respect to the Administrative Agent in Section 10.11.

10.16 Collateral Documents. (a) Each Lender and the Administrative Agent
authorizes the Collateral Agent to enter into each of the Collateral Documents
to which it is a party and to take all action contemplated by such documents.
Each Lender agrees that no Secured Parties (other than the Collateral Agent)
shall have the right individually to seek to realize upon the security granted
by any Collateral Document, it being understood and agreed that such rights and
remedies may be exercised solely by the Collateral Agent for the benefit of the
Secured Parties upon the terms of the Collateral Documents and the Intercreditor
Agreement.

(b) In the event that any Collateral is hereafter pledged by any Person as
collateral security for the Secured Obligations, the Collateral Agent is hereby
authorized (subject to the terms of the Intercreditor Agreement) to execute and
deliver on behalf of the Secured Parties any Loan Documents



--------------------------------------------------------------------------------

necessary or appropriate to grant and perfect a Lien on such Collateral in favor
of the Collateral Agent on behalf of the Secured Parties.

(c) Subject to the terms of the Intercreditor Agreement, the Lenders and the
Administrative Agent hereby authorize the Collateral Agent, at its option and in
its discretion, to release any Lien granted to or held by the Collateral Agent
upon any Collateral (i) upon termination of the Revolving Loan Commitments and
payment and satisfaction of all of the Obligations (other than contingent
indemnity obligations, Banking Services Obligations and Rate Management
Obligations) at any time arising under or in respect of this Agreement or the
Loan Documents or the transactions contemplated hereby or thereby; (ii) as
permitted by, but only in accordance with, the terms of the applicable Loan
Document; or (iii) if approved, authorized or ratified in writing by the
Required Lenders, unless such release is required to be approved by all of the
Lenders hereunder. Upon request by the Collateral Agent at any time, the Lenders
and the Administrative Agent will confirm in writing the Collateral Agent’s
authority to release particular types or items of Collateral pursuant to this
Section 10.16.

(d) Upon any sale or transfer of assets constituting Collateral which is
permitted pursuant to the terms of any Loan Document, or consented to in writing
by the Required Lenders or all of the Lenders, as applicable, and upon at least
five Business Days’ prior written request by the Borrower to the Collateral
Agent, the Collateral Agent shall (and is hereby irrevocably authorized by the
Lenders and the Administrative Agent to), subject to the terms of the
Intercreditor Agreement, execute such documents as may be necessary to evidence
the release of the Liens granted to the Collateral Agent for the benefit of the
Secured Parties herein or pursuant hereto upon the Collateral that was sold or
transferred; provided, however, that (i) the Collateral Agent shall not be
required to execute any such document on terms which, in the Collateral Agent’s
opinion, would expose the Collateral Agent to liability or create any obligation
or entail any consequence other than the release of such Liens without recourse
or warranty, and (ii) such release shall not in any manner discharge, affect or
impair the Secured Obligations or any Liens upon (or obligations of the Borrower
or any Subsidiary in respect of) all interests retained by the Borrower or any
Subsidiary, including (without limitation) the proceeds of the sale, all of
which shall continue to constitute part of the Collateral.

(e) No agreement shall amend, modify or otherwise affect the rights or duties of
the Collateral Agent without the prior written consent of the Collateral Agent.

10.17 Reports. Each Lender hereby agrees that (a) it has requested a copy of
each Report prepared by or on behalf of either Agent; (b) neither Agent
(i) makes any representation or warranty, express or implied, as to the
completeness or accuracy of any Report or any of the information contained
therein or any inaccuracy or omission contained in or relating to a Report nor
(ii) shall be liable for any information contained in any Report; (c) the
Reports are not comprehensive audits or examinations, and that any Person
performing any field examination will inspect only specific information
regarding the Credit Parties and will rely significantly upon the Credit
Parties’ books and records, as well as on representations of the Credit Parties’
personnel and that the Agents undertake no obligation to update, correct or
supplement the Reports; (d) it will keep all Reports confidential and strictly
for its internal use, not share the Report with any Credit Party or any other
Person except as otherwise permitted pursuant to this Agreement; and (e) without
limiting the generality of any other indemnification provision contained in this
Agreement, it will pay and protect, and indemnify, defend, and hold the Agents
and any such other Person preparing a Report harmless from and against, the
claims, actions, proceedings, damages, costs, expenses, and other amounts
(including reasonable attorney fees) incurred by as the direct or indirect
result of any third parties who might obtain all or part of any Report through
the indemnifying Lender.



--------------------------------------------------------------------------------

CONSENT, AMENDMENT AND REAFFIRMATION

Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Amendment No. 1 to the Credit Agreement dated as of February 8, 2010 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) by and among Encore Capital Group, Inc. (the
“Borrower”), the financial institutions from time to time party thereto (the
“Lenders”) and JPMorgan Chase Bank, N.A., in its individual capacity as a Lender
and in its capacites as contractual representative (the “Administrative Agent”)
and as collateral agent (the “Collateral Agent”), which Amendment No. 1 is dated
as of September 20, 2010 (the “Amendment”). Capitalized terms used in this
Consent and Reaffirmation and not defined herein shall have the meanings given
to them in the Credit Agreement. Without in any way establishing a course of
dealing by the Administrative Agent, the Collateral Agent or any Lender, each of
the undersigned (a) consents to the Amendment and reaffirms the terms and
conditions of the Guaranty Agreement, the Pledge and Security Agreement and any
other Loan Document executed by it and acknowledges and agrees that such
agreement and each and every such Loan Document executed by the undersigned in
connection with the Credit Agreement remains in full force and effect and is
hereby reaffirmed, ratified and confirmed, and (b) agrees to the following
amendments to the Guaranty Agreement:

(a) Each reference in the Guaranty Agreement to “Secured Obligations” shall be
deleted and replaced with the term “Obligations”.

(b) Each reference in the Guaranty Agreement to “Holders of Secured Obligations”
shall be deleted and replaced with the term “Holders of Obligations”.

(c) Section 2 of the Guaranty is amended to amend and restate clause
(iii) thereof in its entirety as follows:

“(iii) all other amounts payable by the Borrower under the Credit Agreement and
the other Loan Documents, including, without limitation, all Rate Management
Obligations and Banking Services Obligations”.

All references to the Credit Agreement and the Guaranty Agreement contained in
the above-referenced documents shall be a reference to the Credit Agreement or
the Guaranty Agreement as so modified by the Amendment or amended hereby and as
each of the same may from time to time hereafter be amended, modified or
restated.

Dated: September 20, 2010

[Signature Page Follows]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:   /s/ Anna C. Araya Name: Anna C. Araya Title: Vice President

Signature Page to Consent, Amendment and Reaffirmation

Amendment No. 1

Encore Capital Group, Inc.

Credit Agreement dated as of February 8, 2010



--------------------------------------------------------------------------------

MIDLAND CREDIT MANAGEMENT, INC.     ASCENSION CAPITAL GROUP, INC. By:   /s/ J.
Brandon Black     By:   /s/ J. Brandon Black

Name: J. Brandon Black

Title: President & CEO

   

Name: J. Brandon Black

Title: President

MIDLAND PORTFOLIO SERVICES, INC.     MIDLAND FUNDING LLC By:   /s/ J. Brandon
Black     By:   /s/ J. Brandon Black

Name: J. Brandon Black

Title: President

   

Name: J. Brandon Black

Title: President

MIDLAND INDIA LLC     MIDLAND INTERNATIONAL LLC By:   /s/ Ronald E. Naves, Jr.  
  By:   /s/ J. Brandon Black

Name: Ronald E. Naves, Jr.

Title: Secretary

   

Name: J. Brandon Black

Title: President

MIDLAND FUNDING NCC-2 CORPORATION     MRC RECEIVABLES CORPORATION By:   /s/ J.
Brandon Black     By:   /s/ J. Brandon Black

Name: J. Brandon Black

Title: President

   

Name: J. Brandon Black

Title: President

Signature Page to Consent, Amendment and Reaffirmation

Amendment No. 1

Encore Capital Group, Inc.

Credit Agreement dated as of February 8, 2010